DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-38 directed to an invention that lacks unity with the invention originally claimed for the following reasons: the technical feature shared between new claim 21 and originally presented claim 1 corresponds to the first paragraph of 21 and the entirety of original claim 1. However, such technical feature is not a special technical feature that makes a contribution over the prior art in view of Othon, U.S. Patent Application Publication No. 2017/0035041. In particular, Othon discloses an apparatus for holding a bait for animals, such as pests, in particular rodents and/or insects (see Abstract and paragraph [0003]), comprising: a housing part (100) that can be inserted into a manhole, in particular a sewer manhole or a cable duct manhole (functional language that Othon is capable of—the housing could be placed in a sewer or cable duct manhole), which comprises at least one receiving space (110 or 112) delimited by at least one wall (sidewalls of 100; or wall 108; see figures 1 and 3), in particular at least one housing part wall (see id.), wherein at least one passage opening (118; or 114a, 114b; see id. and paragraphs [0094]-[0096] and [0100]) is designed in the at least one wall (see id.), an animal being able to pass through the passage to at least one bait (in 116; see paragraphs [0098]-[0099]) disposed in the receiving space. See figures 1 and 3.

s 21-38 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues that “no basis in US rule, Regulation or Law was provided to support the refusal to enter the properly filed 16 September 2021 Amendment/RCE.” Rem. 7.
Applicant’s argument is unpersuasive because restriction practice for this application has been followed according to restriction practice in national stage applications, pursuant to MEP 823.
Applicant argues that, when relying upon Othon to show lack of unity, the Examiner disregarded limitations in claim 21. Rem. 7-8.
Applicant’s argument is unpersuasive for the following reasons.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
Here, the groups of inventions, namely original claims 1-18 and newly presented claims 21-38, share only the technical feature of “An apparatus for holding a bait for rodents, comprising a housing part (3), that can be inserted into a manhole, in particular a sewer manhole or a cable duct manhole, which comprises at least one receiving space (5) delimited by at least one wall, in particular at least one housing part wall, wherein at least one passage opening (9) is designed in the at least one wall, an animal being able to pass through said passage to at least one bait (2) disposed in the receiving space (5).” Accordingly, the inquiry for lack of unity is whether the shared technical feature provides a contribution over the prior art. For the reasons discussed above, it does not.
Applicant contends that “the features of [claim 21 are] not only not independent and distinct from the invention originally claimed, but they [are] in fact exactly the invention originally claimed.” Rem. 8.
Applicant’s argument is unpersuasive, because it is directed to guidelines for U.S. restriction practice (i.e., “independent and distinct”), rather than restriction practice in national stage applications (i.e., “unity of invention”). Again, the inquiry for unity of invention is whether the shared technical feature is a special technical feature that makes a contribution over the prior art.
Applicant argues that “the amended claims…fall/fell squarely within the scope of the Species election of Figure 8.” Rem. 8-9.
Applicant’s argument is unpersuasive, because although the new claims might be directed to the elected species, they lack unity with original claims 1-18 for the reasons discussed above.
Conclusion
The reply filed on 1/18/2022 is not fully responsive to the prior Office action because all of the pending claims are withdrawn by original presentation. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642